Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 6, 13, and 21 are objected to because of the following informalities:  The limitation "nonexistent" and “existent” in quotes is improper and vague of what it means, generally quotes are not used in the claim language.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6-8, 13, 16-18, and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim (US 2017/0083796).
As per claims 1 and 16 Kim teaches, a pedestrian attribute identification and positioning method and A non-transitory computer-readable medium, applied to a hardware comprising a processor, the method comprising: obtaining a to-be-detected image; performing feature extraction on the to-be-detected image at a plurality of different abstraction degrees, to obtain a plurality of first feature maps of a pedestrian attribute (Kim, ¶[0080] “a feature map indicating an area where the pedestrian exists in an image 50a.” feature represents feature extraction, and fig.4A 50 represents the image, feature maps 512a and 502a  ); separately performing convolution on the plurality of first feature maps, to obtain a plurality of second feature maps; mapping each of the plurality of second feature maps to a plurality of areas (bins) that overlap each other, and performing max pooling on each bin ( Kim, ¶[0079] “The fully convolutional neural network used by the image recognizer 90 of the second comparative example includes a convolutional layer 902 that performs convolution on a local area while sliding a kernel (filter) within the input image in a manner, for example, as shown in FIG. 4B. Unlike the fully connected layer 802, the output of the convolutional layer 902 is not fixed, and thus the fully convolutional neural network is capable of performing the recognition process on input images with an arbitrary size.” The sliding kernel is equivalent to performing max pooling in each bin and ¶[004] “The convolutional neural network includes a multilayer neural network that repeatedly performs convolution on a local area and pooling.” as well and ¶[0052] “a plurality of persons in a particular case such as that in which two or more recognition targets are partially overlap in an image.” Represents the bins or overlaps), to obtain a plurality of high-dimensional feature vectors (Kim, ¶[0054] “controlling the first convolutional neural network to estimate a center area of a recognition target in the acquired input image and to output a value indicating the estimated center area as a location of the recognition target in the input image.” This represents high-dimensional feature vectors as there is an estimated center), wherein the plurality of bins that overlap each other evenly and completely cover each second feature map (Kim, ¶[0052] “a plurality of persons in a particular case such as that in which two or more recognition targets are partially overlap in an image.” Represents the bins/overlaps ); and integrating and regressing the plurality of high-dimensional feature vectors into a low-dimensional vector, to obtain an identification result of the pedestrian attribute (Kim, ¶[0054] “controlling the first convolutional neural network to estimate a center area of a recognition target in the acquired input image and to output a value indicating the estimated center area as a location of the recognition target in the input image.”  High is the center and coordinates would be the low or vice versa in fig.7 person coordinates).

As per claims 2 and 17, Kim teaches, the method according to claim 1, wherein after the plurality of high-dimensional feature vectors are obtained, the method further comprises: obtaining a positioning result of the pedestrian attribute based on the plurality of second feature maps and the plurality of high-dimensional feature vectors; and marking the pedestrian attribute in the to-be-detected image based on the positioning result (Kim, fig.7 person coordinates being found and features which represent attributes, these two terms can be used interchangeably without any other details in the claim limitations ).

As per claims 3, and 18 Kim teaches, the method according to claim 1, wherein before the obtaining a to-be-detected image, the method comprises: predetermining a plurality of groups of convolution kernels through weakly supervised training; and the performing convolution on the plurality of first feature maps, to obtain a plurality of second feature maps comprises: separately performing convolution on the plurality of first feature maps based on the plurality of groups of convolution kernels, to obtain the plurality of second feature maps (Kim, ¶[0079] “ local area while sliding a kernel (filter) within the input image in a manner, for example, as shown in FIG. 4B. Unlike the fully connected layer 802, the output of the convolutional layer 902 is not fixed, and thus the fully convolutional neural network is capable of performing the recognition process on input images with an arbitrary size.”   ).

As per claims 6, 13, and 21 Kim teaches, the method according to claim 3, wherein the weakly supervised training is training that is performed based on a plurality of sample pictures, wherein the plurality of sample pictures comprise a positive sample picture and a negative sample picture, the pedestrian attribute in the positive sample picture is marked as “existent”, and the pedestrian attribute in the negative sample picture is marked as “nonexistent”(Kim, ¶[0142] “More specifically, the computer of the image recognizer 20a changes parameters indicating weights according to formula (4) where hn.sub.w denotes a negative weight.” Negative weight here represents negative sample picture, and 52a in fug.5A represents “existent”     ).

As per claim 7, Kim teaches, a convolutional neural network system for pedestrian attribute identification and positioning, wherein the system comprises a feature extraction module (Kim, fig.1, 10 represents feature extraction module   ), a multi-scale perception module, and an attribute identification module (Kim, fig.1 person coordinates represents having attribute and perception module   ); the multi-scale perception module comprises N parallel convolution layers and N parallel flexible spatial pyramid pooling layers, and one convolution layer is connected to one flexible spatial pyramid pooling layer (Kim, fig.2 parallel layers being shown   ); the feature extraction module is connected to the N parallel convolution layers by using N branches (Kim, fig.2 Is what is output of modules in fig.1, and the branches thereof   ); and the attribute identification module is connected to the N parallel flexible spatial pyramid pooling layers by using N branches (Kim, ¶[0049] “[0049] The convolutional neural network includes a convolutional layer that extracts a feature by performing a convolution process using a plurality of filters, a pooling layer that ensures local invariance of data by performing a pooling process so as to collect reactions in a particular area, and a fully connected layer that performs recognition based on a probability using a softmax function or the like.”   ); the feature extraction module is configured to: perform feature extraction on a to-be-detected image at N different abstraction degrees, to obtain N first feature maps of a pedestrian attribute; and respectively send the N first feature maps to the N parallel convolution layers by using the N branches; the multi-scale perception module is configured to perform, by using the convolution layer corresponding to each of the N branches, convolution on the first feature map received by the convolution layer, to obtain a second feature map (Kim, ¶[0013] “[0013] FIG. 3A is a diagram illustrating an outline of a structure of a convolutional neural network used by an image recognizer of a first comparative example and also illustrating a result of a recognition process;”   ); the multi-scale perception module is further configured to: map, by using the flexible spatial pyramid pooling layer corresponding to each branch, the second feature map received by the flexible spatial pyramid pooling layer to a plurality of areas (bins) that overlap each other, and perform max pooling on each bin, to obtain a high-dimensional feature vector (Kim, ¶[0054] “controlling the first convolutional neural network to estimate a center area of a recognition target in the acquired input image and to output a value indicating the estimated center area as a location of the recognition target in the input image.” This represents high-dimensional feature vectors as there is an estimated center), wherein the bins that overlap each other evenly and completely cover the second feature map; and the attribute identification module is configured to: integrate and regress all high-dimensional feature vectors that are obtained by using the N branches, to obtain a low-dimensional vector, and obtain an identification result of the pedestrian attribute based on the low-dimensional vector (Kim, ¶[0054] “controlling the first convolutional neural network to estimate a center area of a recognition target in the acquired input image and to output a value indicating the estimated center area as a location of the recognition target in the input image.”  High is the center and coordinates would be the low or vice versa in fig.7 person coordinates).
As per claim 8, Kim teaches, the system according to claim 7, wherein the system further comprises an attribute positioning module, and the attribute positioning module is connected to the multi-scale perception module by using N branches; and the attribute positioning module is configured to obtain a positioning result of the pedestrian attribute based on all the second feature maps and all the high-dimensional feature vectors that are obtained by using the N branches (Kim, fig.3B representing the N branches and fig.5A feature map in 502a and 512a   ).

Allowable Subject Matter
Claims 4-5, 9-12, and 19-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTIAGO GARCIA whose telephone number is (571)270-5182. The examiner can normally be reached Monday-Friday 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Le Vu can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANTIAGO GARCIA/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        



/SG/